FILED
                             NOT FOR PUBLICATION                            MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KNARIK VARUZHANI SHABOYAN,                        No. 09-72351
a.k.a. Knarik Varuzhani Petrosyan,
                                                  Agency No. A075-306-631
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges

       Knarik Varuzhani Shaboyan, a native and citizen of Armenia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings and review de novo legal determinations. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the BIA’s finding that the incidents in which

Shaboyan was forced to the back of the food line and rocks were thrown at the

house of the Pentecostal congregation gatherings, even considered cumulatively,

did not constitute persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir.

2003). Substantial evidence further supports the BIA’s finding that the harm to her

husband and family members were not part of “a pattern of persecution closely tied

to” Shaboyan. See Wakkary, 558 F.3d at 1060. In addition, substantial evidence

supports the BIA’s finding that Shaboyan’s fear of future persecution was not

objectively reasonable. See Nagoulko, 333 F.3d at 1018. Accordingly,

Shaboyan’s asylum claim fails.

      Because Shaboyan failed to establish her eligibility for asylum, she

necessarily fails to meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the BIA’s finding that Shaboyan did

not establish a likelihood of torture by, at the instigation of, or with the consent or




                                                                                  09-72351
acquiescence of the Armenian government. See Wakkary, 558 F.3d at 1067-68.

Accordingly, Shaboyan’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                                                       09-72351